Case 18-28880       Doc 52     Filed 09/27/19 Entered 09/27/19 11:18:24             Desc Main
                                 Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 In Re: James A. Heilgeist                      )        18 B 28880
                                                )
          Debtor(s)                             )        Judge Deborah L. Thorne

                           Notice Of Motion/ Certificate Of Service

 James A. Heilgeist
 1200W. Sherwin Ave., 1K
 Chicago, IL 60626
 Via U.S. Mail

 David H. Culter
 Cutler & Associates, Ltd.
 Via ECF noticing procedures


 On October 23, 2019, at 9:00 AM I will appear in:

                                Courtroom 613
                                219 S Dearborn St
                                Chicago, IL 60604

 and present this Motion, a copy of which is hereby served upon you.

 I certify under penalty of perjury that I mailed a copy of this notice to the above listed
 persons by first class US mail, postage prepaid, or as otherwise listed on September
 27, 2019.

                                                             /s/ A. Stewart Chapman
                                                             for Marilyn O Marshall, Trustee


 Office of the Chapter 13 Trustee
 Marilyn O Marshall
 224 South Michigan Ave.
 Suite 800
 Chicago, Illinois 60604
 312-431-1300
  Case 18-28880       Doc 52     Filed 09/27/19 Entered 09/27/19 11:18:24           Desc Main
                                   Document     Page 2 of 3

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
    In Re: James A. Heilgeist                    )         18 B 28880
                                                 )
              Debtor(s)                          )         Judge Deborah L. Thorne



                                      Motion to Modify Plan

        NOW COMES Marilyn O. Marshall, Standing Trustee, and requests that the Debtor’s

confirmed Chapter 13 Plan be modified pursuant to 11 USC Section 1329, and in support thereof

states as follows:

1. The Debtor filed for relief pursuant to Chapter 13 on October 15, 2018.

2. On February 13, 2019, the Debtor’s Plan was confirmed. The Order confirming the Debtor's

   Chapter 13 Plan requires that the Debtor make plan payments in the amount of $1,100.00 for 4

   months, $1,561.00 for 19 months, and $2,203.00 for 37 Months for a term of 60 months,

   providing that the unsecured creditors receive not less than 32% of their allowed claims.

3. The Debtor’s confirmed plan requires the Debtor to tender copies of tax returns to the Trustee on

   an annual basis.

4. According to the Debtor’s 2018 tax returns, his annual income has increased from $70,440.00 at

   the time the Amended Schedule I was filed to $211,401.00. This equates to an increase in the

   Debtor’s monthly income from the $5,870.00 listed on Debtor’s Amended Schedule I to

   $14,092.72.

5. The Debtor therefore has an additional $8,222.72 in disposable income that should be committed

   to the Debtor's plan payments.

6. The Debtor has to date not asked this court to increase his plan payments for the benefit of

    creditors while his income has increased substantially within the past year.
  Case 18-28880       Doc 52     Filed 09/27/19 Entered 09/27/19 11:18:24          Desc Main
                                   Document     Page 3 of 3

7. The Debtor’s post-petition wages are property of the bankruptcy estate pursuant to 11 U.S.C.

    §1306.

8. The Trustee has not received the final payments on this case and at filing there remains a balance

   due of approximately $100,188.36.

       WHEREFORE, the Trustee prays that the debtors' plan be amended to increase the Debtor's

plan payments from $1,561.00 for October 2019 payments through September 2020 payments to

$9,761.00, increase plan payments from $2,203.00 for October 2020 plan payments through the end

of the plan term to $10,403.00 per month, increase the percentage to be paid to unsecured creditors

to 100%, and for any further relief this court deems appropriate.

                                                             Respectfully submitted,

                                                             /s/ A. Stewart Chapman
                                                             for Marilyn O Marshall, Trustee

Office of the Chapter 13 Trustee, Marilyn O. Marshall
224 South Michigan Ave., Suite 800
Chicago, Illinois 60604
(312)431-1300
